    6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 1 of 24



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA
    CYNDIE DEE JONES,                         )
                                              )
               Petitioner,                    )
                                              )
        v.                                    )       Case No. CIV-16-557-RAW-KEW
                                              )
    ABOUTANAA EL HABTI, Warden,               )
                                              )
               Respondent.                    )


                                    OPINION AND ORDER

        Now before the court is Petitioner’s petition for a writ of habeas corpus filed pursuant to
28 U.S.C. § 2254 [Doc. 1].      Petitioner, a pro se prisoner in the custody of the Oklahoma
Department of Corrections, is currently incarcerated at the Mabel Bassett Correctional Center in
McLoud, Oklahoma.

        Following a jury trial, Petitioner was convicted of two counts of enabling child sexual
abuse (21 O.S.Supp.2010, § 843.5(G)) in Haskell County District Court Case No. CF-2013-174
and was sentenced to eighteen years of imprisonment as to each count, to run concurrently. She
is attacking her convictions and sets forth the following grounds for relief:

        I.     Ineffective assistance of counsel deprived Petitioner of a fair trial.

        II.    The trial court erred by admitting other crimes evidence.

        Respondent concedes the petition is timely and that Petitioner has exhausted her state court
remedies for the purpose of federal habeas corpus review. [Doc. 7 at 2]. 1 The grounds for relief
asserted by Petitioner herein were presented to the Oklahoma Court of Criminal Appeals (OCCA).
Petitioner did not file an application for post-conviction relief in the state district court. The
following have been submitted for consideration in this matter:



1
       This court’s record citations refer to the CM/ECF page numbers in the upper right-hand
corner of each document.
 6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 2 of 24



       A.      Petitioner’s direct appeal brief.
       B.      State’s brief in Petitioner’s direct appeal.
       C.      Summary Opinion affirming Petitioner’s judgment and sentence.
       D.      State court record.
       E.      Transcripts.
       F.      Trial exhibits.



Standard of Review

       Under the Antiterrorism and Effective Death Penalty Act, federal habeas corpus relief is
proper only when the state court adjudication of a claim:

               (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court of the
       United States; or
               (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).



Factual Background

       Petitioner is the mother of five children, including a daughter referred to herein as “I.C.”
[Doc. 8-3 at 148-49]. I.C. was born in 1998. Id. at 22.

       In June of 2010, Petitioner, Petitioner’s children, and Wayne Rider, Petitioner’s boyfriend,
moved to a house located in Haskell County, Oklahoma. Id. at 23, 151. In the fall of 2010, another
individual, Robert Bond, moved into the laundry room of the house. Id. at 89, 110, 123.

       According to I.C., at some point near the end of 2010 or the beginning of 2011, Mr. Bond
and I.C. “got together” and became “[b]oyfriend and girlfriend.” Id. at 24, 53, 57. I.C. was twelve

                                                   2
    6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 3 of 24


years old and Mr. Bond was twenty years old. Id. at 22, 125. Mr. Bond testified that I.C.’s mother
had knowledge of the relationship and thought Mr. Bond and I.C. “would be good for each other.” 2
Id. at 98-99. Petitioner allegedly invited Mr. Bond to move into I.C.’s bedroom, which contained
one bed, “[s]ince [Mr. Bond] was with [I.C.].” Id. at 25, 112. At the beginning of 2011, Mr. Bond
moved into I.C.’s room, which was across the hall, and just a few steps, from Petitioner’s bedroom.
Id. at 25, 91, 94-97.

        I.C. told the jury that she asked her mother to put her on birth control because she was
“sexually active” and wanted to have sexual intercourse with Mr. Bond. Id. at 28, 50-51. On
February 23, 2011, Petitioner took I.C. to the Haskell County Health Department (“Health
Department”) and I.C. was put on a birth control patch (“Ortho Evra”). [Doc. 8-3 at 60, 128-32,
161-62; Doc. 8-4 at 12]. Mr. Bond told the jury that he was instructed by Petitioner to wait until
the birth control patch could take effect before having intercourse with I.C. [Doc. 8-3 at 99, 106-
07]. I.C. testified that she started having sexual intercourse at approximately the same time that
she turned thirteen in August of 2011, and Mr. Bond testified that the sexual intercourse began just
a few months after he moved into I.C.’s room in early 2011. Id. at 24-25, 94-95.

        Over the course of the next year, I.C. was taken to the Health Department on at least seven
occasions. Id. at 133, 165. I.C. switched to an injectable form of birth control (“Depo injection”),
received multiple birth control shots, and requested condoms. Id. at 133. Mr. Bond told the jury
that Petitioner would “remind” I.C. and Mr. Bond “to go and get [I.C.’s] shot through the month.”
Id. at 109.

        Mr. Bond testified that he purchased a small camper trailer, parked it next to Petitioner’s
house, and moved into the camper. [Doc. 8-3 at 101-02; Doc. 8-4 at 4]. Petitioner disagreed with
Mr. Bond’s testimony and testified that, in February or March of 2011, she and Mr. Rider bought
the camper. [Doc. 8-3 at 168-69]. Be that as it may, I.C. moved her stuff from the bedroom in
Petitioner’s home to the camper outside, and Mr. Bond and I.C. continued having sexual


2
       At the time of trial, Mr. Bond had been charged in Haskell County Case No. CF-2013-
151 with six counts of rape in the first degree (victim under age 14). [Doc. 8-4 at 5]. Mr. Bond
also had a pending motion to revoke and a pending application to accelerate in Haskell County,
and other pending charges in Le Flore County, Oklahoma. [Doc. 7-1 at 16].
                                                 3
    6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 4 of 24


intercourse while living together. Id. at 101-03. Like I.C.’s bedroom, the camper had only one
bed, and Petitioner had the opportunity to see this when she entered the camper. Id. at 103. On
one of her visits to the camper, I.C.’s mother reportedly knocked and said, “Hey, are you lovebirds
decent?” Id. at 102-03. At one point, Mr. Bond asked Petitioner to pick up a promise ring for I.C.
from Walmart while he was out of town for work. Id. at 108.

        I.C. told the jury that she believed her mother knew she was having sex with Mr. Bond
because Petitioner “went and put [her] on birth control.” Id. at 27-28. While talking with I.C.,
Petitioner referred to Mr. Bond as “your old man.” Id. at 77. Mr. Bond was also confident that
Petitioner had knowledge of his relationship with I.C., given Petitioner’s instructions regarding
the birth control, that Petitioner thought Mr. Bond and I.C. “would be good for each other,” and
that Petitioner “said one time that she heard activity in the bedroom.” Id. at 98-99. Mr. Bond
affirmed that he and I.C. were in an open and obvious romantic relationship in Petitioner’s
presence. Id. at 99. They did not hide or mask their relationship from Petitioner or anyone in the
home or wait until everyone else was asleep before going to bed in the bedroom. Id. Mr. Bond
also affirmed that, after they moved from the bedroom, he and I.C. entered and exited the camper
together during both “day and night” when Petitioner was home. Id. at 103. I.C. and Mr. Bond
testified that Petitioner did not remove Mr. Bond from the bedroom or camper, and that she did
not call the police on Mr. Bond. Id. at 43-44, 103-04.

        Petitioner, her children, Mr. Rider, and Mr. Bond eventually moved, along with the camper,
from Haskell County to “Piney Creek” in neighboring Pittsburg County, Oklahoma. [Doc. 8-3 at
35-37, 107, 173]. Prior to trial, on January 15, 2015, the State filed a notice of intent to present
evidence of other crimes (“Burks Notice”), alleging that I.C.’s mother continued to allow Mr. Bond
to have illegal sexual relations with I.C. after the family relocated to Piney Creek. 3 [Doc. 8-7 at
93]. The State further alleged that Petitioner allowed another adult male, Jimmy Culley, to move

3
       See Burks v. State, 594 P.2d 771, 774-75 (Okla. Crim. App. 1979), overruled in part on
other grounds by Jones v. State, 772 P.2d 922, 925 (Okla. Crim. App. 1989). Oklahoma law
requires advance notice to criminal defendants when the State intends to offer evidence of other
crimes at trial. See also Hale v. Gibson, 227 F.3d 1298, 1322 (10th Cir. 2000) (“[T]he purpose
of Burks notice is to ensure that the defendant is not surprised by the admission of other crimes
evidence, and to allow the defendant time to be heard on the other crimes evidence before it is
presented to the jury.”).
                                                 4
 6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 5 of 24


into the camper with I.C. at Piney Creek approximately 16 days after Mr. Bond was arrested for
non-related crimes. Id. According to the State, the evidence was “admissible for the purpose of
proving the res gestae of the crime as well as notice of intent, identity, opportunity, absence of
mistake, common scheme, plan or system,” and in particular, was probative of “lack of mistake.”
Id.

        Petitioner thereafter filed a motion in limine, objecting to “the use of the claimed
allegations of Mr. Culley in Pittsburg County as being highly prejudicial to [Petitioner] and not
probative as to knowledge of the acts committed by Robert Bond in Haskell County.” [Doc. 8-7
at 141]. Petitioner requested “that any bad acts or crimes other than involving Robert Bond in
Pittsburg County be denied, and further that any bad acts or crimes occurring outside the
jurisdiction in Haskell County be strictly limited.” Id. Petitioner requested that the trial court,
“prior to the introduction of any of these uncharged crimes or other bad acts[,] give a limiting
instruction to the jury not to consider them as proof of guilt, but only as to a ‘lack of mistake’ as
claimed by the State,” and that the instruction “be given again with the final instructions.” Id.

        On February 17, 2015, after jury selection, the issues were argued by the State and defense
counsel. [Doc. 8-2 at 119-33]. Petitioner reiterated her objection to the admission of other crimes
evidence. Id. at 119. The State responded that it intended to introduce the other crimes evidence
to show that “under [Petitioner’s] supervision and parenting of [I.C.] she allowed these two men
to have sex with her minor daughter and that there was no mistake going on here,” and that
Petitioner “knew or should have known that this crime was being committed under her nose.” Id.
at 120-21. Defense counsel agreed that the other crimes evidence pertaining to Mr. Bond was
admissible but reasserted that the jury should receive an appropriate limiting instruction. Id. at
121-24. Defense counsel, however, continued to claim that the other crimes evidence pertaining
to Mr. Culley was prejudicial. Id. Following offers of proof, the trial judge ruled that the evidence
would be admissible, explaining that “[i]f facts develop during the case which would make it
appropriate for me to, you know, strike that evidence or not allow it, that’s up to objections made
at the time it’s offered.” Id. at 134. Counsel was then reminded that “you’ve got to object at the
time of trial.” Id.



                                                 5
    6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 6 of 24


        The trial began the following day, and I.C. was the State’s first witness. [Doc. 8-3 at 20].
Notably, upon the admission of I.C.’s testimony concerning the other crimes, and later in its final
charge, the trial judge gave the jury a limiting instruction that the other crimes evidence should be
considered only as to “the defendant’s alleged common scheme or plan or absence of mistake or
accident.” [Doc. 8-3 at 40; Doc. 8-7 at 176]. In sum, I.C. testified that her relationship with Mr.
Bond continued after moving to Pittsburg County, and that following his arrest, she became
sexually involved with Mr. Culley. [Doc. 8-3 at 37-38, 41-43]. I.C. also told the jury that
Petitioner knew about her daughter’s relationship with each man at Piney Creek. Id. at 37-38, 43.
I.C. denied that her relationship with Mr. Bond was hidden from Petitioner or Petitioner’s
boyfriend, Mr. Rider, and further testified that her mother “seen [Mr. Bond] coming in and out of
[the camper] and all of his stuff was in there.” Id. at 38. This testimony closely matched the
testimony of Mr. Bond and Mr. Culley.

        Mr. Bond testified that his living arrangement and relationship with I.C. did not change
after he moved to Pittsburg County, and that I.C.’s mother lived in another camper located “right
next” to his camper. Id. at 107-08. Mr. Culley described the same living arrangements and his
illegal sexual relations with I.C. in Pittsburg County. 4 Id. at 137-41. I.C. first lived with Mr. Bond,
and later with Mr. Culley, in the single bed camper at Piney Creek while Petitioner lived “next
door.” Id. at 139-40.

        Petitioner took the stand and testified that she was working long hours during the time that
the family resided at the Haskell County home. Id. at 151-52. The children, according to
Petitioner, were often left in the care of her boyfriend, Mr. Rider. Id. at 152-53. During direct
examination, Petitioner told the jury that she had transported I.C. to the Health Department to get
birth control because her daughter was having “really bad irregular periods.” Id. at 161-62.
Petitioner claimed she had asked I.C. if she was sexually active, that her daughter “said no,” and
that I.C. said “she wasn’t planning on being [active].” Id. at 163. Petitioner specifically denied


4
        Prior to testifying against Petitioner, Mr. Culley pled guilty to five counts of rape in the
second degree in Pittsburg County Case No. CF-2013-377, and was sentenced to a term of 40
years, with all but the first 20 years suspended on each of the five counts, said sentence on each
count to run concurrently with each other and with another case, CF-2013-569. [Doc. 8-3 at
136-37; Doc. 8-4 at 60].
                                                   6
    6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 7 of 24


the birth control had anything to do with I.C. “being sexually active,” or “with Mr. Bond and
[I.C.].” Id. Petitioner further explained that I.C. signed an authorization to release confidential
information, which authorized Petitioner “to go back to the exam room” for I.C.’s initial exam,
and it was confirmed that I.C. was not having sex at that time. 5 [Doc. 8-3 at 163-65; Doc. 8-4 at
2]. Petitioner alleged that she also took her daughter to the Health Department on other occasions
but that she was not allowed to be present while I.C. consulted with medical staff. Id. at 165-67.
Petitioner claimed, in other words, that she did not know her child became sexually active after
the initial exam, and Petitioner specifically denied that I.C. ever told her that she was sexually
active while Petitioner lived in Haskell County. Id. at 167.

        Petitioner’s other testimony was also in direct contrast to the testimony of her daughter and
Mr. Bond. For instance, Petitioner unequivocally denied knowing that I.C. and Mr. Bond were
having sex or that they ever stayed together in I.C.’s bedroom or the camper. Id. at 169-73, 175,
178. Petitioner claimed that, because she mostly worked night shifts while living in Haskell
County, she would not have known I.C. and Mr. Bond were sleeping in the same bed. Id. at 171.
Petitioner told the jury that her daughter referred to Mr. Bond as “Uncle Bondo,” and she was
therefore under the impression that Mr. Bond was like a family member or friend, and that she
would not have allowed I.C. and Mr. Bond to sleep in the same bed. Id. She denied having any
indication that I.C. was having sexual relations with Mr. Bond or Mr. Culley in Pittsburg County,
or that she saw them living together, claiming that she first received notice of the sexual relations
in April of 2013, when DHS was involved and her daughter called from the shelter. 6 Id. at 174-
75. Petitioner asserted that she was no longer employed and was at home with her kids after
moving to Pittsburg County. Id. at 176.




5
        The language within the single-page authorization (ODH Form No. 206) supports this
portion of Petitioner’s testimony. [Doc. 8-4 at 2]. It clearly shows I.C.’s information “may be
released to the above-named persons [Petitioner] until 2-23-11,” the date of I.C.’s first visit. Id.
6
        Petitioner now contends in her habeas petition that “[a]fter she discovered the
relationship[,] she reported the crime at which point Bond was arrested.” [Doc. 1 at 8]. This
assertion is at odds with I.C.’s testimony at trial. I.C. testified that Mr. Bond was arrested on
October 7, 2012, and that Petitioner never called the police “on Robert [Bond].” [Doc. 8-3 at 41,
44].
                                                  7
    6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 8 of 24


Ground I: Ineffective assistance of counsel deprived Petitioner of a fair trial.

        Petitioner alleges three instances of ineffective assistance of counsel within her habeas
petition. 7 First, Petitioner claims, as she did on direct appeal, that defense counsel was ineffective
for failing to challenge her charges on grounds that they violated Oklahoma’s multiple punishment
statute, Okla. Stat. tit. 21, § 11(A), and the double jeopardy provisions of the Oklahoma and United
States Constitutions. [Doc. 1 at 5; Doc. 7-1 at 19-20, 47]. She complains that she was charged
with two counts of enabling child sexual abuse, even though there was just “one continuous act,”
arguing that the State “relied on the fact that the different location separated the instances.” [Doc.
1 at 5]. Though her daughter had sexual intercourse with Mr. Bond in the Haskell County home
(Count One), and also in the camper trailer outside of the home (Count Two), Petitioner argues
that the camper trailer was “on the same property that retained the same address as the home.” Id.
According to Petitioner, “[c]ounsel failed to object to the repetitive charges and therefore subjected
Petitioner to double jeopardy.” Id.

        Next, Petitioner claims defense counsel “failed to object to the charge” of enabling child
sexual abuse under 21 O.S.Supp.2010, § 843.5(G) and failed to “insist on” child endangerment by
knowingly permitting sexual abuse pursuant to 21 O.S.Supp.2009, § 852.1(A)(1). [Doc. 1 at 6].
She argues that “the general statute of [e]nabling allowed a conviction based upon Petitioner’s
absence rather than the specific statute that required knowledge by Petitioner to be proven.” Id.
She further complains that “[t]he specific statute that Petitioner should have been charged under
allowed no more than 4 years imprisonment while the once [sic] that she was charged and
convicted of carries up to a life sentence.” Id.

        Lastly, Petitioner claims defense counsel was ineffective for failing to cross-examine one
of the State’s witnesses, Lisa Sharp. Id. Ms. Sharp worked as an R.N. at the Health Department
where Petitioner took her daughter for birth control. She complains that, at trial, “[t]he State
asserted that Petitioner knew that her daughter was having sex so she took her to the health
department,” and that “[t]his inference was reinforced by Sharp’s testimony and was not fact.” Id.


7
        In her brief filed with the OCCA, Petitioner alleged multiple instances of ineffective
assistance within two subclaims: (1) counsel’s failure to effectively use available evidence, and
(2) counsel’s failure to object. [Doc. 7-1 at 37-48].
                                                   8
 6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 9 of 24


at 7. Petitioner claims that defense counsel “had the opportunity to present information to the jury
that there was not any sex occurring when Petitioner took her daughter to the clinic” and that
counsel “failed to put forth a defense that would bring to light the facts for the jury resulting in a
certain verdict.” Id.

       Respondent contends, in response, that “the OCCA’s finding that Petitioner failed to show
prejudice as to her ineffective assistance claims was not contrary to or an unreasonable application
of clearly established federal law or based on an unreasonable determination of fact.” [Doc. 7 at
3]. Respondent provides the following arguments regarding each specific claim:

       Petitioner first argues that the OCCA unreasonably denied relief on her claim that
       trial counsel was ineffective for failing to challenge her charges on grounds that
       they violated Oklahoma’s multiple punishment statute, Okla. Stat. tit. 21, § 11(A),
       and the double jeopardy provisions of the Oklahoma and federal constitutions
       (Propositions I and VI on direct appeal).

       *       *        *
       The OCCA found no violation of the statutory prohibition against multiple
       punishments or the constitutional prohibition against double jeopardy and found
       therefore that Petitioner had not shown error, plain or otherwise. Ex. 1, pages 2-5.
       As to multiple punishment, the OCCA concluded that Petitioner’s convictions did
       not violate § 11 because she committed separate and distinct offenses that required
       “dissimilar proof.” Ex. 1, pages 3-5. As to double jeopardy, the OCCA explicitly
       employed the analysis provided in Blockburger v. United States, 284 U.S. 299
       (1932), pursuant to which it considered whether “§ 843.5(G) prohibits individual
       acts or a course of action.” Ex. 1, page 4. Under the plain language of § 843.5(G),
       the OCCA found that the statute prohibits individual acts and that “an individual
       may be punished for every act of sexual abuse they enable.” Ex. 1, pages 4-5. As
       to Petitioner’s related ineffective assistance claim, the OCCA expressly applied the
       Supreme Court’s two-part Strickland test. Ex. 1, page 10. Insofar as Petitioner
       demonstrated no error as to her multiple punishment and double jeopardy claims,
       the OCCA concluded that she had not demonstrated a reasonable probability of a
       different outcome but for trial counsel’s failure to raise these claims. Ex. 1, page
       11.

[Doc. 7 at 7-8].

       As to Petitioner’s second ineffective assistance of counsel claim, Respondent sets forth the
following argument:


                                                  9
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 10 of 24


        On direct appeal, the OCCA concluded that enabling child sexual abuse, Okla. Stat.
        tit. 21, § 843.5(G), and child endangerment by permitting child sexual abuse, Okla.
        Stat. tit. 21, § 852.1(A)(1), were “merely overlapping” and “[n]either statutory
        provision is more specific or narrow than the other.” Ex. 1, page 6. Accordingly,
        the prosecutor was free to choose to charge Petitioner under either statute, such that
        Petitioner had not shown error, plain or otherwise. Ex. 1, page 6. As such,
        expressly applying Strickland’s two-part test, the OCCA concluded that Petitioner
        had not demonstrated a reasonable probability of a different outcome but for trial
        counsel’s failure to raise this argument in the trial court. Ex. 1, page 11.

[Doc. 7 at 12].

        As to the final ineffective assistance claim, Respondent asserts once more that Petitioner
is not entitled to habeas relief:

        In her § 2254 petition, Petitioner contends that trial counsel should have
        “present[ed] information to the jury that there was not any sex occurring when
        Petitioner took her daughter to the clinic.” Doc. 1, page 7. However, trial counsel
        did present such information. Petitioner herself testified that, at I.C.’s first health
        department appointment, the doctor told Petitioner that I.C. was not sexually active.
        Ex. 4, Trial Transcript Vol. II, page 301. Furthermore, Ms. Sharp testified that I.C.
        reported being not sexually active at her first appointment. Ex. 4, Trial Transcript
        Vol. II, page 268. Thus, contrary to Petitioner’s suggestion, the jury had before it
        testimony from which it could have inferred that Petitioner believed I.C. to be a
        virgin upon her first visit to the health department.

        Given all of the above evidence that was already before the jury, the OCCA
        reasonably concluded that Petitioner had not shown a reasonable probability of a
        different result had trial counsel cross-examined Ms. Sharp. Therefore, this claim
        does not entitle Petitioner to habeas relief.

[Doc. 7 at 17].

        In a detailed opinion, the OCCA analyzed and rejected Petitioner’s first two underlying
claims as follows:

        In Proposition One, Appellant contends that her convictions violate the State
        statutory prohibition against double punishment and constitutional prohibitions
        against double jeopardy. She concedes that she did not raise this challenge before
        the District Court and, thus, failed to preserve appellate review of the issue. This
        Court has long recognized that double jeopardy claims which are not preserved for
        appeal are reviewable for fundamental error, i.e., plain error review. Logsdon v.
        State, 2010 OK CR 7, ¶ 15, 231 P.3d 1156, 1164 (reviewing multiple

                                                  10
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 11 of 24


     punishment/double jeopardy claims which were not raised in the district court for
     plain error); Ashinsky v. State, 1989 OK CR 59, ¶ 26, 780 P.2d 201, 208 (reviewing
     multiple punishment claim raised for the first time on appeal for fundamental error).
     Therefore, we review Appellant’s claim pursuant to the test set forth in Simpson v.
     State, 1994 OK CR 40, 876 P.2d 690, and determine whether Appellant has shown
     an actual error, which is plain or obvious, and which affects her substantial rights.
     Id., 1994 OK CR 40, ¶¶ 10, 26, 30, 876 P.2d at 694, 699, 701; Levering v. State,
     2013 OK CR 19, ¶ 6, 315 P.3d 392, 395; Malone v. State, 2013 OK CR 1, ¶ 41, 293
     P.3d 198, 211-12. This Court will only correct plain error if the error seriously
     affects the fairness, integrity or public reputation of the judicial proceedings or
     otherwise represents a miscarriage of justice. Id.

     Reviewing the record, we find that Appellant has not shown the existence of an
     actual error. Appellant’s convictions did not arise out of one act but were separate
     and distinct. Sanders v. State, 2015 OK CR 11, ¶ 6, 358 P.3d 280, 283. Appellant
     concedes that the offenses occurred at different geographical locations. Count One
     occurred in Appellant’s home. Count Two occurred in a camping trailer. The
     record further shows that the offenses occurred at different times. Count One was
     completed before Count Two. Because the offenses occurred at separates [sic]
     locations and times we find that Section 11 was not violated. See Logsdon, 2010
     OK CR 7, ¶ 18, 231 P.3d at 1165 (holding § 11 not violated where offenses occurred
     at different times on same day and concerned separate victims); Ziegler v. State,
     1980 OK CR 23, ¶ 10, 610 P.2d 251, 254 (finding that § 11 not violated where
     burglary was complete upon entry, and evidence of completion of the intended
     crime was only evidence of intent and not a necessary element of the burglary);
     Buchanan v. State, 1971 OK CR 468, ¶ 9, 490 P.2d 1127, 1129 (recognizing that
     time and place are factors in determining whether offenses are separate and
     distinct).

     Turning to Appellant’s double jeopardy claim, we perform the traditional double
     jeopardy analysis the United States Supreme Court established in Blockburger v.
     United States, 288 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932). Head, 2006 OK
     CR 44, ¶ 15, 146 P.3d 1141, 1146. As the present case involves convictions for
     two counts of the same criminal statute, we determine whether 21 O.S.Supp.2010,
     § 843.5(G) prohibits individual acts or a course of action. Blockburger, 28[8] U.S.
     at 301-03, 52 S.Ct. at 181-82. If the individual acts are prohibited, then each act is
     punishable separately. Id., 28[8] U.S. at 302, 52 S.Ct. at 181; see Burleson v. Saffle,
     278 F.3d 1136, 1142 (10th Cir. 2002). However, if the statute punishes a course of
     conduct, then there can only be one penalty. Id.; see Burleson, 278 F.3d at 1142.

     Reviewing the plain language of Section 843.5(G), we find that the statute prohibits
     individual acts. See State ex. rel. Mashburn v. Stice, 2012 OK CR 14, ¶ 11, 288
     P.3d 247, 250; (“[S]tatutes are to be construed according to the plain and ordinary
     meaning of their language.”). Section 843.5(G) defines “enabling child sexual
     abuse” as causing, procuring, or permitting of a willful or malicious act of child

                                               11
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 12 of 24


       sexual abuse. Thus, an individual may be punished for every act of sexual abuse
       they enable.

       In the present case, the State alleged and the evidence established that Appellant
       enabled Robert Bond to sexually abuse her twelve-year-old daughter at two
       separate geographical locations. As such, we find that the offenses each required
       “dissimilar proof.” Doyle v. State, 1989 OK CR 85, ¶ 15, 785 P.2d 317, 323.
       Because Count One was completed before Count Two, both counts could be
       separately punished. Blockburger, 2[84] U.S. at 302-03, 52 S.Ct. at 181, citing
       Ebeling v. Morgan, 237 U.S. 625, 35 S.Ct. 710, 59 L.Ed. 1151 (1915).
       Accordingly, we find that Appellant has not shown that error, plain or otherwise,
       occurred. Proposition One is denied.

       In Proposition Two, Appellant contends that she should have been charged with the
       specific crime of Child Endangerment by Knowingly Permitting Sexual Abuse
       pursuant to 21 O.S.Supp.2009, § 852.1(A)(1) instead of Enabling Child Sexual
       Abuse under 21 O.S.Supp.2010, § 843.5(G). She concedes that she waived
       appellate review of this issue for all but plain error, when she did not raise this
       challenge before the District Court. Dangerfield v. State, 1987 OK CR 185, ¶ 3,
       742 P.2d 573, 574. Therefore, we review Appellant’s claim for plain error pursuant
       to the test set forth in Simpson v. State, 1994 OK CR 40, 876 P.2d 690. Levering,
       2013 OK CR 19, ¶ 6, 315 P.3d at 395; Malone, 2013 OK CR 1, ¶ 41, 293 P.3d at
       211-212.

       An examination of the two statutes in the present case reveals that they are merely
       overlapping. Satepeahtaw v. State, 1979 OK CR 47, ¶ 14, 595 P.2d 805, 808.
       Neither statutory provision is more specific or narrow than the other. State v.
       Franks, 2006 OK CR 31, ¶¶ 6-7, 140 P.3d 557, 558-59; McWilliams v. State, 1989
       OK CR 39, 777 P.2d 1370, 1372 (holding Section 11 mandates that a crime be
       brought under specific statutory provisions rather than more general codifications).
       Therefore, the prosecutor was free to elect to charge Appellant under either of the
       statutes. State v. Haworth, 2012 OK CR 12, ¶ 13, 283 P.3d 311, 316; Satepeahtaw,
       1979 OK CR 47, ¶ 14, 595 P.2d at 808. Accordingly, we find that Appellant has
       not shown that error, plain or otherwise, occurred. Proposition Two is denied.

Jones v. State, No. F-2015-352, slip op. at 2-6 (Okla. Crim. App. May 11, 2016) (unpublished)
(footnotes omitted). [Doc. 7-3 at 2-6].

       The OCCA then analyzed and denied relief on all of the instances of ineffective assistance
alleged by Petitioner:

       In Proposition Six, Appellant challenges the effectiveness of defense counsel. This
       Court reviews ineffective assistance of counsel claims under the two-part test
       mandated by the United States Supreme Court in Strickland v. Washington, 466
                                               12
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 13 of 24


       U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984). Malone v. State, 2013
       OK CR 1, ¶ 14, 293 P.3d 198, 206.

       Appellant raises two separate claims of ineffective assistance. She asserts that
       defense counsel was ineffective for failing to preserve appellate review of the
       challenges that she raised in Propositions One through Four. We determined that
       Appellant had not shown that error, plain or otherwise occurred in each of these
       propositions. As such, we find that Appellant has not shown a reasonable
       probability that the outcome of the trial would have been different but for counsel’s
       failure to raise the challenges that she now raises on appeal. Andrew v. State, 2007
       OK CR 23, ¶ 99, 164 P.3d 176, 198; Glossip v. State, 2007 OK CR 12, ¶¶ 110-12,
       157 P.3d 143, 161.

       Appellant further asserts that defense counsel was ineffective for failing to use
       available evidence at trial. She set forth six instances where she alleges that defense
       counsel failed to use available evidence.

       *       *       *

       Fourth, Appellant asserts that counsel was ineffective for failing to cross-examine
       R.N., Lisa Sharp. She argues that counsel should have established that the medical
       release that the victim signed at the County Health Department was only valid for
       her initial visit. The record reveals that defense counsel did not cross-examine
       Sharp. However, we note that counsel developed similar testimony when Appellant
       took the stand and testified to the limited information the Health Department gave
       her. We further note that the Health Department’s records were not the source of
       Appellant’s knowledge of the sexual abuse. Instead, Bond and the victim both
       testified that Appellant encouraged the relationship and took the victim to the
       Health Department to get her on birth control so that Bond could have sexual
       intercourse with her. Accordingly, we find that Appellant has not shown that she
       was prejudiced by counsel’s failure to cross-examine Sharp. Id.

       *       *       *

       . . . . Proposition Six is denied.

Jones, slip op. at 10-11, 13-14, 16. [Doc. 7-3 at 10-11, 13-14, 16].

       The Sixth Amendment guarantees criminal defendants the effective assistance of counsel.
To prevail on her claim of ineffective assistance of counsel, the defendant must prove deficient
performance and prejudice. Strickland v. Washington, 466 U.S. 668, 687 (1984). To prove
deficiency, the defendant must overcome the strong presumption that counsel’s conduct fell within
the wide range of professional conduct, including trial strategy. Id. at 689. To prove prejudice,

                                                 13
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 14 of 24


the defendant must show “a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different.” Id. at 694.

       The Supreme Court has provided additional guidance regarding the application of
Strickland in habeas corpus proceedings:

       The pivotal question is whether the state court’s application of the Strickland
       standard was unreasonable. This is different from asking whether defense
       counsel’s performance fell below Strickland’s standard. Were that the inquiry, the
       analysis would be no different than if, for example, this Court were adjudicating a
       Strickland claim on direct review of a criminal conviction in a United States district
       court. Under AEDPA, though, it is a necessary premise that the two questions are
       different. For purposes of § 2254(d)(1), “an unreasonable application of federal
       law is different from an incorrect application of federal law.” Williams v. Taylor,
       529 U.S. 362, 410 (2000). A state court must be granted a deference and latitude
       that are not in operation when the case involves review under the Strickland
       standard itself.

Harrington v. Richter, 562 U.S. 86, 101 (2011) (emphasis in original). The Court further
explained:

       Surmounting Strickland’s high bar is never an easy task. An ineffective-assistance
       claim can function as a way to escape rules of waiver and forfeiture and raise issues
       not presented at trial, and so the Strickland standard must be applied with
       scrupulous care, lest intrusive post-trial inquiry threaten the integrity of the very
       adversary process the right to counsel is meant to serve. Even under de novo
       review, the standard for judging counsel’s representation is a most deferential one.
       Unlike a later reviewing court, the attorney observed the relevant proceedings,
       knew of materials outside the record, and interacted with the client, with opposing
       counsel, and with the judge. It is all too tempting to second-guess counsel's
       assistance after conviction or adverse sentence. The question is whether an
       attorney’s representation amounted to incompetence under prevailing professional
       norms, not whether it deviated from best practices or most common custom.

       Establishing that a state court’s application of Strickland was unreasonable under
       § 2254(d) is all the more difficult. The standards created by Strickland and
       § 2254(d) are both highly deferential, and when the two apply in tandem, review is
       doubly so. The Strickland standard is a general one, so the range of reasonable
       applications is substantial. Federal habeas courts must guard against the danger of
       equating unreasonableness under Strickland with unreasonableness under
       § 2254(d). When § 2254(d) applies, the question is not whether counsel’s actions
       were reasonable. The question is whether there is any reasonable argument that
       counsel satisfied Strickland’s deferential standard.
                                                14
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 15 of 24


Richter, 562 U.S. at 105 (internal citations and quotation marks omitted). See also Hooks v.
Workman, 689 F.3d 1148, 1187 (10th Cir. 2012).

       Petitioner first claims defense counsel was ineffective for failing to challenge her charges
on grounds that they violated Oklahoma’s multiple punishment statute, Okla. Stat. tit. 21, § 11(A),
and the double jeopardy provisions of the Oklahoma and United States Constitutions. This court
is not persuaded.

       The OCCA reviewed the record, finding that Petitioner had not shown the existence of an
actual error. The OCCA also concluded that Petitioner’s convictions did not arise out of one act
but were separate and distinct. In her habeas petition, Petitioner clearly disagrees with the OCCA’s
analysis. Nonetheless, the OCCA noted that Count One occurred in Petitioner’s home, that Count
Two occurred in a camping trailer, and that the record showed the offenses occurred at different
times. The OCCA then found that, because the offenses occurred at separate locations and times,
Section 11 was not violated. 8 As to double jeopardy, the OCCA explicitly employed the analysis
provided in Blockburger v. United States, 284 U.S. 299 (1932), explaining that “[a]s the present
case involves convictions for two counts of the same criminal statute, we determine whether
21 O.S.Supp.2010, § 843.5(G) prohibits individual acts or a course of action.” [Doc. 7-3 at 4].
Under the plain language of § 843.5(G), the OCCA found that the state statute prohibits individual
acts, and “[t]hus, an individual may be punished for every act of sexual abuse they enable.” Id. at
4-5. The OCCA’s conclusion was not unreasonable.

       The OCCA also correctly applied Strickland to the related ineffective assistance claim,
concluding that Petitioner had not demonstrated a reasonable probability of a different outcome
but for trial counsel’s failure to raise these claims. Indeed, defense counsel is not ineffective for
failing to raise an issue that is meritless. See Sperry v. McKune, 445 F.3d 1268, 1275 (10th Cir.
2006) (holding that counsel was not ineffective for failing to assert a meritless argument at trial);
Miller v. Mullin, 354 F.3d 1288, 1298 (10th Cir. 2004) (observing that “if the issue is meritless, its


8
        Respondent reminds the court that “Section 11 bars multiple punishments based on a
single act or omission. Okla. Stat. tit. 21, § 11(A); Pavatt v. State, 159 P.3d 272, 281
(Okla.Crim.App. 2007). Where there are a series of separate and distinct crimes, however, § 11
is not violated. Davis v. State, 993 P.2d 124, 126 (Okla. Crim. App. 1999).” [Doc. 7 at 8 n. 1].
                                                 15
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 16 of 24


omission will not constitute deficient performance.”). The OCCA’s rejection of Petitioner’s
ineffective-assistance claim was not an unreasonable application of Supreme Court law.

       Petitioner next claims counsel was ineffective for failing to object to the charge of enabling
child sexual abuse (see 21 O.S.Supp.2010, § 843.5(G)), arguing that the crime of child
endangerment by knowingly permitting sexual abuse (see 21 O.S.Supp.2009, § 852.1(A)(1)) was
more specific and carried a lesser punishment. A similar argument was asserted by a state prisoner
in Haney v. Addison, Case No. 07-6269, 275 Fed.Appx. 802 (10th Cir. Apr. 30, 2008)
(unpublished). 9 Haney was convicted in Oklahoma state court on two counts of making lewd or
indecent proposals to a child under 16 after two or more convictions of the same offense. Haney,
275 Fed.Appx. at 804. The OCCA affirmed the convictions and sentences, and Haney filed a
§ 2254 petition in federal district court, arguing in part that the trial court improperly charged him
with making lewd or indecent proposals to a child under 16 instead of the more specific crime of
solicitation of child prostitution. Id. The Circuit denied a Certificate of Appealability and
dismissed the appeal, and provided the following guidance:

       Mr. Haney claims that he was improperly charged with making lewd or indecent
       proposals to a child under 16, which carries a maximum life sentence for a third or
       subsequent conviction, see Okla. Stat. tit. 21, § 1123, instead of the more specific
       crime of solicitation of child prostitution, which carries a maximum 10–year
       sentence, see id. §§ 1029(B), 1031. He argues that under Oklahoma law a
       “prosecutor’s discretion to charge a defendant with a general crime is curbed when
       the legislature has passed a more specific statute criminalizing the behavior at issue
       and there is evidence supporting the elements of both.” Aplt. Br. at 13. The OCCA
       ruled, however, that the charges against Mr. Haney were proper. Op. at 3–4, Haney
       v. State, No. F–2005–1123 (Okla.Crim.App., Jan. 30, 2007) (Haney). In any event,
       whether a prosecutor must proceed under one statute rather than another is a matter
       of state law, and relief is available under § 2254 only for a violation of federal law.
       See § 2254(a). Mr. Haney cites to various provisions of the United States
       Constitution, but he fails to explain how the charges violated any of these
       provisions, and we can discern no violation. No reasonable jurist could debate that
       the state court’s denial of relief was contrary to or an unreasonable application of
       clearly established federal law. To the extent that he claims ineffective assistance
       of counsel because his trial attorney failed to raise this issue, his claim must be
       denied because the issue lacks merit. See Sperry v. McKune, 445 F.3d 1268, 1275

9
       A court can rely on an unpublished opinion to the extent its reasoned analysis is
persuasive in the case before it. See 10th Cir. R. 32.1(A) (“Unpublished decisions are not
precedential, but may be cited for their persuasive value.”).
                                                 16
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 17 of 24


       (10th Cir. 2006) (counsel not ineffective for failing to raise issue when issue lacks
       merit).

Haney, 275 Fed.Appx. at 805.

       In the instant case, the OCCA analyzed different state statutes but ruled that the charges
against Petitioner were proper. The OCCA concluded that enabling child sexual abuse under
Okla. Stat. tit. 21, § 843.5(G), and child endangerment by permitting child sexual abuse under
Okla. Stat. tit. 21, § 852.1(A)(1), were “merely overlapping,” that “[n]either statutory provision is
more specific or narrow than the other,” and that the prosecutor was free to choose to charge
Petitioner under either statute. [Doc. 7-3 at 6]. The OCCA’s denial of relief was not contrary to
or an unreasonable application of clearly established federal law.

       “In our system, so long as the prosecutor has probable cause to believe that the accused
committed an offense defined by statute, the decision whether or not to prosecute, and what charge
to file or bring before a grand jury, generally rests entirely in his discretion.” Bordenkircher v.
Hayes, 434 U.S. 357, 364 (1978). The United States Supreme Court has further explained that
“[t]he prosecutor may be influenced by the penalties available upon conviction, but this fact,
standing alone, does not give rise to a violation of the Equal Protection or Due Process Clause.”
United States v. Batchelder, 442 U.S. 114, 125 (1979); see also United States v. Parsons, 967 F.2d
452, 456 (10th Cir. 1992) (“Prosecutors are not required to prosecute under another statute perhaps
covering the same wrongful acts merely because the other statute imposes a lesser penalty.”)
Petitioner’s underlying claim, like the one in Haney, raises an error of state law, and Petitioner has
failed to explain how her charges violate any provision of the U.S. Constitution. Counsel cannot
be ineffective for failing to raise an issue when the issue lacks merit.

       Petitioner also alleges ineffective assistance of counsel for failure to cross-examine Lisa
Sharp, an R.N. at the Health Department. Petitioner now claims that “she went to the Health
Department to place her daughter on birth control because [Petitioner] was concerned that [I.C.]
may be having or want to have sex,” and that “[s]ince her daughter brought it up [Petitioner]
thought it best that if she could not keep her daughter from sex[,] she could keep her from getting
pregnant if she did have sex.” [Doc. 1 at 6]. She reminds the court that I.C. “signed a medical
release that was only valid for [I.C.’s] initial visit,” during which time “Petitioner was consulted
                                                  17
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 18 of 24


and told that her daughter was a virgin,” and that afterwards, “Petitioner was not allowed to know
anymore [sic] of the medical findings upon the daughter’s wishes.” Id. at 6-7. She then complains
that “[t]he State asserted that Petitioner knew that her daughter was having sex so she took her to
the health department,” and that “[t]his inference was reinforced by Sharp’s testimony and was not
fact.”   Id. at 7.   Petitioner contends defense counsel was ineffective because he “had the
opportunity to present information to the jury that there was not any sex occurring when Petitioner
took her daughter to the clinic” and that counsel “failed to put forth a defense that would bring to
light the facts for the jury resulting in a certain verdict.” Id.

         It is true that defense counsel did not cross-examine Ms. Sharp, but this is of little import.
As summarized in the State’s direct appeal brief, the authorization to release confidential
information, and Ms. Sharp’s testimony, “simply do not create the confusion that the [Petitioner]
suggests.” [Doc. 7-2 at 43]. Petitioner took the stand and set forth her reasons for taking I.C. to
the Health Department. She testified to the limited information that the Health Department gave
her and explained that the authorization only allowed her to be present for her daughter’s initial
visit with the Health Department staff. She specifically told the jury that, at the time she took her
daughter to the Health Department, her daughter was believed to be a virgin, and this testimony
was supported by I.C.’s testimony and health records. I.C. reported to Ms. Sharp that she was not
sexually active at the time of the first visit. [Doc. 8-3 at 132].

         Additionally, as noted by the OCCA, the Health Department’s records were not the source
of Petitioner’s knowledge of the sexual abuse. During cross-examination, I.C. specifically told
the jury that “I came to [Petitioner] and told [Petitioner] that I wanted to be put on birth control so
I could have sexual intercourse.” [Doc. 8-3 at 51]. I.C. explained that she was “sexually active”
prior to being on birth control, but that she was not actually having “sexual intercourse.” Id. I.C.
testified that after she was on birth control, at approximately the same time as her thirteenth
birthday, she did have sexual intercourse.

         The jury also heard testimony that Mr. Bond and I.C. were in a sexual relationship, as
boyfriend and girlfriend, and that the couple initially slept together in a bedroom with one bed,
just steps away from Petitioner’s bedroom. Mr. Bond testified that he later purchased a small
camper trailer, parked it next to Petitioner’s house, and moved into the camper. I.C. also moved
                                                   18
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 19 of 24


her stuff from the bedroom to the camper, and Mr. Bond and I.C. continued having sexual
intercourse while living together in the camper. Like I.C.’s bedroom, the camper had only one
bed, and Petitioner had the opportunity to see this when she entered the camper.

       Mr. Bond also testified in no uncertain terms that Petitioner invited Mr. Bond to move into
I.C.’s bedroom “[s]ince [Mr. Bond] was with [I.C.],” and that he was told by Petitioner to wait on
having sexual intercourse with I.C. until the birth control could take effect. [Doc. 8-3 at 99, 106-
07, 112]. Petitioner’s birth control instruction, along with her other alleged comments (i.e., stating
that Mr. Bond and I.C. “would be good for each other,” acknowledging that she heard “activity”
in the bedroom, asking if the “lovebirds” in the camper “were decent,” referring to Mr. Bond as
I.C.’s “old man,” reminding Mr. Bond and I.C. to get the monthly shots), provided even more
evidence that Petitioner willfully permitted the sexual abuse of her daughter. Simply put, the
evidence supporting each of Petitioner’s convictions was strong. Petitioner has not shown that she
was prejudiced by counsel’s failure to cross-examine Ms. Sharp, and thus, counsel was not
deficient under Strickland.

       The court finds the OCCA’s decision on the claim was not contrary to, or an unreasonable
application of Strickland, and the OCCA’s decision was not based on an unreasonable
determination of the facts in light of the evidence presented in the state court proceeding. See
28 U.S.C. § 2254(d). Ground I is denied.




Ground II: The trial court erred by admitting other crimes evidence.

       In Ground II, Petitioner claims the trial court erred when it allowed the State to introduce
other crimes evidence at trial, and in particular, that the “limiting instruction concerning Burks
evidence did not protect Petitioner’s right and ensure a fair trial.” [Doc. 1 at 7]. Petitioner
references the Burks notice submitted before trial, and acknowledges that defense counsel filed a
motion in limine asking the trial court to restrict the other crimes evidence based on its prejudicial
effect against Petitioner. Id. at 7-8. Nevertheless, Petitioner claims the State used the evidence to
show “lack of mistake,” and argues lack of mistake “does not show affirmative action such as
permission.” Id. at 8. Petitioner further claims the OCCA “erroneously decided that the trial court
                                                 19
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 20 of 24


did not abuse its discretion when it admitted the evidence concerning Culley.” Id. According to
Petitioner, “testimony under Burks” requires proof of other crimes by clear and convincing
evidence, and Petitioner argues “[t]here was no proof that Petitioner permitted the relationship
between her daughter and Culley.” Id. She contends that she “was highly prejudiced by the
admission of this testimony that relieved the State of its burden of proof” and should therefore be
granted a modification of her sentence or a new trial. Id.

       In response, Respondent sets forth the following argument:

       Petitioner also fails to show that the OCCA’s adjudication of this claim was based
       on an unreasonable application of any clearly established Supreme Court law or an
       unreasonable factual determination. The OCCA reasonably concluded that the
       other crimes evidence had “great probative value as to whether [Petitioner]
       permitted her daughter to be sexually abused.” Ex. 1, page 10. In particular,
       evidence that Petitioner allowed I.C. to have sleeping arrangements with Mr. Bond
       and Mr. Culley in Pittsburg County similar to those I.C shared with Mr. Bond in
       Haskell County and knew that both men had sexual relations with I.C. while living
       with her in Pittsburg County was highly relevant to Petitioner’s knowledge and lack
       of mistake as to Mr. Bond’s sexual relations with I.C. in Haskell County.
       Furthermore, in light of the trial court’s limiting instructions, trial counsel’s failure
       to object to the other crimes evidence concerning Mr. Bond, and the overwhelming
       evidence that Petitioner willfully permitted the sexual abuse of her daughter, it
       cannot be said that Petitioner’s trial was rendered fundamentally unfair by the
       admission of the other crimes evidence.

       *       *       *

       . . . . Petitioner argues now, as she did on direct appeal, that “lack of mistake does
       not show affirmative action such as permission” and that the “State was attempting
       to substitute knowledge with permission.” Doc. 1, page 8; Ex. 2, page 27. The
       OCCA’s rejection of this argument was eminently reasonable. Ex. 1, pages 9-10.
       Contrary to Petitioner’s argument, whether she had knowledge of I.C.’s sexual
       relations with Mr. Bond and was not mistaken about the nature of their relationship
       was highly pertinent to whether she permitted child sexual abuse. Specifically,
       “permit” was defined to the jury as “authoriz[ing] or allow[ing] for the care of the
       child by an individual when [Petitioner] knew or reasonably should have known
       that the child would be placed at risk of . . . sexual abuse.” Ex. 4, Original Record,
       page 172. Thus, the State’s burden in showing that Petitioner permitted child sexual
       abuse required it to prove that she knew or reasonably should have known that I.C.
       would be at risk of sexual abuse by Mr. Bond when Petitioner repeatedly allowed
       I.C. to share sleeping quarters with Mr. Bond in Haskell County.


                                                  20
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 21 of 24


       Petitioner also contends that the other crimes evidence was improperly admitted
       because there was insufficient proof that she committed the other crimes. Doc. 1,
       page 8. To the contrary, the evidence, as outlined above, overwhelmingly showed
       that Petitioner enabled the sexual abuse of I.C. in Pittsburg County by allowing her
       to share a camper first with Mr. Bond and then with Mr. Culley while I.C. was
       openly engaging in romantic relationships with the men. In sum, Petitioner’s
       arguments fail to show that the OCCA unreasonably found that the admission of
       the other crimes evidence did not violate fundamental fairness.

[Doc. 7 at 25-27].

       On direct appeal, the OCCA rejected Petitioner’s claim as follows:

       In Proposition Five, Appellant contends that the trial court erred when it allowed
       the State to introduce evidence that she also permitted Robert Bond and James
       Culley to rape and sexually abuse her daughter in Pittsburg County after the
       commission of the charged offenses. Appellant argues that this evidence
       constituted inadmissible other crimes evidence. She further argues that this
       evidence was clearly more prejudicial than probative.

       Appellant challenged the State’s introduction of the evidence concerning Culley,
       thus we review the trial court’s ruling admitting this evidence for an abuse of
       discretion. Marshall v. State, 2010 OK CR 8, ¶ 24, 232 P.3d 467, 474. However,
       Appellant waived appellate review of her challenge to the evidence concerning
       Bond when she failed to object to this evidence at trial. Engles v. State, 2015 OK
       CR 17, ¶ 2, 366 P.3d 311, 313. Therefore, we review this part of her claim pursuant
       to the test for plain error set forth in Simpson v. State, 1994 OK CR 40, 876 P.2d
       690. Engles, 2015 OK CR 17, ¶ 2, 366 P.3d 313.

       Reviewing the record in the present case, we find that Appellant has not shown that
       error, plain or otherwise, occurred. The State timely filed its Notice of Intent to
       Introduce Evidence of Other Crimes. Because the challenged evidence established
       that Appellant knew that both Bond and Culley sexually abused the victim in
       Pittsburg County, it was properly admissible to establish whether Appellant
       permitted Bond to sexually abuse her daughter in Haskell County. Taylor v. State,
       1982 OK CR 88, 646 P.2d 615, 616 (holding other crimes evidence admissible to
       show knowledge where evidence shows defendant’s intent or guilty knowledge).
       As Appellant’s explanation of the events did not necessarily remove the issue of
       accident or mistake, the evidence was also admissible under the absence of mistake
       or accident exception. Cole v. State, 2007 OK CR 27, ¶¶ 12-21, 164 P.3d 1089,
       1094-95.

       We further find that the probative value of the challenged evidence was not
       substantially outweighed by the danger of unfair prejudice. Mayes v. State, 1994
       OK CR 44, ¶ 77, 887 P.2d 1288, 1310. The evidence held great probative value as
       to whether Appellant permitted her daughter to be sexually abused, i.e., knew or
                                               21
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 22 of 24


       reasonably should have known that she would be placed at risk of sexual abuse.
       See Inst. No. 4-40D, OUJI-CR(2d) (Supp.2012) (defining “permit” as “knew or
       reasonably should have known that the child would be placed at risk of sexual
       abuse”). The trial court issued contemporaneous and final limiting instructions to
       the jury concerning its consideration of the evidence. As such, we find that the trial
       court did not abuse its discretion when it admitted the evidence concerning Culley.
       Appellant has not shown that error, plain or otherwise, occurred when the trial court
       admitted the evidence concerning Bond. Proposition Five is denied.

Jones, slip op. at 9-10. [Doc. 7-3 at 9-10].

        “In conducting habeas review, a federal court is limited to deciding whether a conviction
violated the Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502 U.S. 62,
68 (1991). “Federal habeas review is not available to correct state law evidentiary errors; rather it
is limited to violations of constitutional rights.” Smallwood v. Gibson, 191 F.3d 1257, 1275 (10th
Cir. 1999); see also Ochoa v. Workman, 669 F.3d 1130, 1144 (10th Cir. 2012). State court
evidentiary rulings are based on questions of state law and this court “may not provide habeas
corpus relief . . . unless [those rulings] rendered the trial so fundamentally unfair that a denial of
constitutional rights results.” Duckett v. Mullin, 306 F.3d 982, 999 (10th Cir. 2002) (internal
quotations omitted); see also Watson v. Howard, Case No. 04-6074, 123 Fed.Appx. 910, 917 (10th
Cir. Feb. 17, 2005) (unpublished) (“[Petitioner] has not demonstrated that the lack of Burks notice
of other crimes evidence rendered his trial fundamentally unfair, and this claim therefore does not
warrant habeas relief.”).

       This court is not persuaded by Petitioner’s arguments in Ground II. First, in the instant
case, the State timely provided a Burks notice to the defense, meaning Petitioner was not unfairly
surprised by the evidence at trial. 10 Second, under Oklahoma law, “[e]vidence of other offenses
may be admissible where it tends to establish motive, intent, absence of mistake or accident,
identity or a common scheme or plan which embraces the commission of two or more crimes so
related to each other that proof of one tends to establish the other.” Burks, 594 P.2d at 772. As
explained by the OCCA, the challenged evidence was properly admissible to establish whether
Petitioner permitted Mr. Bond to sexually abuse I.C. in Haskell County, and because Petitioner’s


10
       The Burks notice was filed on January 15, 2015, and the first day of jury trial (voir dire)
was on February 17, 2015.
                                                 22
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 23 of 24


explanation of the events did not necessarily remove the issue of accident or mistake, the evidence
was also admissible under the absence of mistake or accident exception.

       Moreover, the probative value of the challenged evidence was not substantially outweighed
by the danger of unfair prejudice. As noted by the OCCA, the challenged evidence “held great
probative value as to whether [Petitioner] permitted her daughter to be sexually abused, i.e., knew
or reasonably should have known that she would be placed at risk of sexual abuse.” 11 [Doc. 7-3
at 10]. Lastly, and of particular importance, the trial court issued contemporaneous and final
limiting instructions to the jury concerning its consideration of the evidence, and “[a] jury is
presumed to follow its instructions.” Weeks v. Angelone, 528 U.S. 225, 234 (2000).

        A federal habeas court “will not disturb a state court’s admission of evidence of prior
crimes, wrongs or acts unless the probative value of such evidence is so greatly outweighed by the
prejudice flowing from its admission that the admission denies [the petitioner] due process of law.”
Knighton v. Mullin, 293 F.3d 1165, 1171 (10th Cir. 2002) (citing Duvall v. Reynolds, 139 F.3d
768, 787 (10th Cir. 1998). “An inquiry into the fundamental fairness of the trial requires an
examination of the entire proceedings, including the strength of the evidence against the
[Petitioner].” Hanson v. Sherrod, 797 F.3d 810, 843 (10th Cir. 2015). Here, the evidence against
Petitioner was strong, regardless of the other crimes evidence. The testimony of her daughter, who
was sixteen at the time of trial, was clear, concise, and amply supported Petitioner’s convictions.
The court is also mindful that I.C.’s testimony closely matched the testimony of Mr. Bond.
Petitioner has not demonstrated that the admission of the other crimes evidence rendered her trial
fundamentally unfair.

       The court finds the OCCA’s decision regarding the admissibility of the other crimes
evidence was not contrary to, or an unreasonable application of, Supreme Court law, and Petitioner
was not deprived of a fundamentally fair trial. Federal habeas relief is denied on Ground II.



11
       The definition of “permit” is found on page two of Jury Instruction No. 22, titled
“CRIMES AGAINST CHILDREN – DEFINITIONS.” [Doc. 8-7 at 183]. The instruction
defines “Permit” as “[t]o authorize or allow for the care of the child by an individual when the
person authorizing or allowing such care knew or reasonably should have known that the child
would be placed at risk of neglect or sexual abuse.” Id.
                                                23
6:16-cv-00557-RAW-KEW Document 10 Filed in ED/OK on 04/17/20 Page 24 of 24




Certificate of Appealability

       The court further finds Petitioner has failed to make a “substantial showing of the denial
of a constitutional right,” as required by 28 U.S.C. § 2253(c)(2). In addition, she has not
“demonstrate[d] that reasonable jurists would find [this] court’s assessment of the constitutional
claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Therefore, a certificate
of appealability shall be denied.

       ACCORDINGLY, Petitioner’s petition for a writ of habeas corpus [Doc. 1] is DENIED,
and a certificate of appealability is DENIED.

       It is so ordered this 17th day of April, 2020.




                                              __________________________________________
                                              THE HONORABLE RONALD A. WHITE
                                              UNITED STATES DISTRICT JUDGE
                                              EASTERN DISTRICT OF OKLAHOMA




                                                24
